DETAILED ACTION
This action is responsive to the Remarks and Amendments to the Specification filed on November 25, 2020.
Claims 1-9 and 12-20 have been examined. Claims 1-9 and 12-20 are allowed (Renumbered to claims 1-18).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments. 

Double Patenting
The rejection of claims 1-9 and 12-20 is withdrawn in view of the Terminal Disclaimer filed on November 25, 2020.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 12 (Renumbered to claims 1 and 10) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of In claims 1 and 12:
“monitor the application using an adaptive monitoring model, said adaptive monitoring model comprising a first set of dynamic attributes for the application and a second set of dynamic attributes for the application, wherein:
   	the second set of dynamic attributes is dependent on a set of   	dynamic values assigned to the first set of dynamic attributes, the set of   	dynamic values continually changing, continually being updated, revolving   	or changing at specific intervals;  		the application is monitored at least once during each monitoring   	cycle; and  		at least once during each monitoring cycle, the second set of   	dynamic attributes are adjusted based on the current values of the first set   	of dynamic attributes;
determine a failure occurring in the application based on the monitoring;
generating an alert in response to determining the failure;   	triggering, by the alert, the determination of an executable for failure remediation, the executable being based on the determined failure, the monitoring and the historic observations as received at the receiver;
simulate the executable remediating the application failure in a simulation environment, said simulation environment comprising graphic models, meta representations, functional simulators and pattern models;
generate a script for remediating the application failure in the environment upon determination that the executable successfully remediates the application failure in the simulation environment;
execute the script on the application in the environment; and delete the script from the environment;
wherein the first set of dynamic attributes comprises performance of the application and/or the environment, multitenant or discrete environment data, infra type of the application, cloud model of the application, application model and application dependencies; and
wherein the second set of dynamic attributes comprises a monitoring source for the adaptive monitoring model, a server or instance being queried by the application, business rules associated with the application, application type, parameter definitions for querying, observation alerting and triggering data, compliance data, policy data and data correlation.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1 and 12. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Bellucci et al. (US Pub. No. 2010/0017787)  	Bellucci set forth a method for Orthogonal Defect Classification (ODC) analysis in a computing system. One implementation involves determining a defect in a software 

   	Black et al. (US Pub. No. 2012/0144236)  	Black set forth a method for diagnosing information technology systems in multiple virtual parallel universes described herein may create virtualized parallel universes that represent a problematic information technology system. The virtualized parallel universes may then be diagnosed to identify potential solutions to a problem experienced in the problematic information technology system (i.e., the parallel universes may be diagnosed without disrupting the live problematic system). For example, the problematic information technology system may be cloned in response to a diagnostic request associated therewith to create various virtualized parallel universes representing the problematic information technology system. The parallel universes may then conduct various problem resolution steps to identify a potential solution to the problem, which may then be applied to the problematic information technology system to resolve the problem associated therewith. However, Black does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 12.

Rupp et al. (US Pat. No. 6,789,215)  	Rupp uses a software management database containing data structures supporting computer software provisioning for a range of CTO/BTO variations, language variations, region variations, and operating system variations. However, Rupp does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 12.   	
Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.

  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192